o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date conex-104514-15 uil the honorable mike kelly member u s house of representatives east bayfront parkway suite erie pa attention -------------------------- dear congressman kelly i am responding to your inquiry of date on behalf of your constituent ------- ----------------- --------------- inquired about the rules for withdrawing amounts from the state of pennsylvania deferred_compensation program due to a financial hardship while she does not indicate what type of deferred_compensation plan she participates in it appears that the plan is an eligible governmental sec_457 plan ----------------- asks whether credit card debt can be considered for a hardship_distribution under the rules that govern sec_457 unforeseeable_emergency distributions this letter provides general information to help you respond to her concerns the rules under sec_457 of the internal_revenue_code the code govern deferred_compensation plans for eligible employers such as state and local governments and tax exempt_organizations sponsoring these plans sec_457 of the code provides that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 of the code to qualify as an eligible_plan a sec_457 plan must provide that plan administrators will not make plan funds available unless the participant reaches age has a severance_from_employment with the employer or is faced with an unforeseeable_emergency as determined under treasury regulations regulations conex-104514-15 an unforeseeable_emergency is a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent as defined in sec_152 the loss of the participant’s or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance for example as a result of a natural disaster any other similar extraordinary and unforeseeable circumstance arising as a result of events beyond the control of the participant or the beneficiary sec_1_457-6 of the regulations for example the imminent foreclosure of or eviction from the participant’s or beneficiary’s primary residence may constitute an unforeseeable_emergency in addition the need to pay for medical_expenses including non-refundable deductibles as well as for the cost of prescription drug medication may constitute an unforeseeable_emergency finally the need to pay for the funeral_expenses of a spouse or a dependent as defined in sec_152 of the code may also constitute an unforeseeable_emergency however the regulations do not consider the purchase of a home and the payment of college tuition as unforeseeable emergencies the other requirements under sec_1_457-6 of the regulations allow a hardship_distribution only if the participant does not have other funds such as insurance reimbursements available to help pay for the emergency need in addition sec_1_457-6 of the regulations limits a hardship_distribution to the amount needed to satisfy the emergency need if the fund withdrawal satisfies these general requirements the plan_administrator may approve a distribution on date we published revrul_2010_27 in internal_revenue_bulletin i am enclosing page for your reference this revenue_ruling provides guidance in the form of examples on what constitutes an unforeseeable_emergency distribution under sec_457 of the code and sec_1_457-6 of the regulations the revenue_ruling addresses certain situations with respect to which we have received inquiries since the publication of the final sec_457 regulations in regarding the application of the unforeseeable_emergency requirements one of these examples situation addresses an unforeseeable_emergency distribution to pay accumulated credit card debt which is not due to any events that are extraordinary and unforeseeable circumstances arising as a result of events beyond an individual’s control the revenue_ruling concludes that the facts in situation do not present facts indicating that an unforeseeable_emergency circumstance has arisen as a result of events beyond the control of the individual if your constituent however is taking the position that the hardship_distribution for her credit card debt is being sought due to events and circumstances beyond her control such as her illness she will need to show the plan_administrator that the unforeseeable conex-104514-15 emergency is the result of an illness and provide whatever documentation the plan_administrator requires i hope this information is helpful if you need more information please contact me at ----- ------------- ---------------------- at ----- ------------- or ----------------- at ----- ------------- sincerely victoria judson associate chief_counsel tax exempt and government entities enclosure
